 Case 4:20-cv-04061-BAB Document 24                  Filed 11/16/20 Page 1 of 2 PageID #: 66




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

RICHARD EUGENE LEATHERWOOD
                                                                                     PLAINTIFF


 v.                                    Civil No. 4:20-cv-04061


NURSE STEPHEN KING; NURSE LONI
REDFERN; and NURSE CHELSEA                                                        DEFANDANTS


                                             ORDER

       Plaintiff Richard Eugene Leatherwood filed this 42 U.S.C. § 1983 on August 5, 2020.

(ECF No. 1). On September 9, 2020, the parties consented to the jurisdiction of a United States

Magistrate Judge to conduct any and all proceedings in this case, including conducting the trial,

ordering the entry of a final judgment, and conducting all post-judgment proceedings. (ECF No.

10). Before the Court is Plaintiff’s Motion for Subpoena. (ECF No. 23). Defendants have not

responded, and the Court has determined no response is necessary to rule on the motion.

       In his motion Plaintiff states, “Asking for all video footage and copies of All Medical

Request, grievances, Request and any written policies which relate to the facts recited in my

complaint.” (ECF No. 23). Attached to the motion is what Plaintiff refers to as “copies that I have

sent to the Defendants lawyer Morgan, Cook & Beck. L.L.P.” (ECF No. 23-1). On page 1 of this

attachment Plaintiff states he is “…Asking the Court to file a motion to subpoena everything in

the copies I have asked for if the Defendants do not provide to me by November 6, 2020 as ordered

to do so in the Initial Scheduling Order from the Court.” Id. at p. 1.

       A review of the docket in this case confirms counsel for Defendants filed a Notice of Initial

Disclosures with the Court on November 6, 2020, stating:


                                                 1
 Case 4:20-cv-04061-BAB Document 24                   Filed 11/16/20 Page 2 of 2 PageID #: 67




        On November 6, 2020, Plaintiff was mailed a complete copy (118 pages) of his medical
records, kiosk healthcare requests, and grievances which are maintained by, or in the possession
of, Southern Health Partners, Inc…Defendants are not in possession of any photographs, or video
footage or written policies that relate to the facts recited in Plaintiff’s Complaint. Should any such
photographs, video footage or written policies be found, Separate Defendant[s] will forward same
to Plaintiff as a supplement to these disclosures.


(ECF No. 22). This notice includes a certificate of service signed by counsel for Defendants

indicating he mailed a copy of all the referenced documents to Plaintiff via U.S. regular mail on

November 6, 2020. Id. at p. 2. Plaintiff’s request is premature as the docket reflects the

information he is seeking has already been sent to him.

       Accordingly, Plaintiff’s Motion for Subpoena (ECF No. 23) is DENIED.

       IT IS SO ORDERED THIS 16th day of November 2020.


                                                        /s/ Barry A. Bryant
                                                        HON. BARRY A. BRYANT
                                                        UNITED STATES MAGISTRATE JUDGE




                                                  2
